Citation Nr: 1702444	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-06 280	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for plantar fasciitis of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May to October 1975 and from April 1988 to January 1989.  She also had additional unverified U.S. Army National Guard service.  She died in September 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Billings, Montana, which denied, in pertinent part, the Veteran's claim of service connection for plantar fasciitis of the bilateral feet (which was adjudicated as separate claims of service connection for plantar fasciitis of the left foot and for plantar fasciitis of the right foot).  The Veteran submitted additional relevant evidence in support of her claims in July 2008 and the RO readjudicated these claims in an October 2008 rating decision.  Although the October 2008 rating decision characterized the issues on appeal as whether new and material evidence had been received sufficient to reopen previously denied service connection claims for plantar fasciitis of the left foot and for plantar fasciitis of the right foot, the Board notes that the Veteran's July 2008 submission of additional relevant treatment records rendered the May 2008 rating decision non-final as to these claims.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Veteran disagreed with the October 2008 rating decision later in October 2008.  She perfected a timely appeal in March 2011.  Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as a single service connection claim for plantar fasciitis of the bilateral feet.

In May 2014, the Veteran appointed her current service representative to represent her before VA by filing a completed VA Form 21-22.

Because the Veteran lived within the jurisdiction of the RO in Oakland, California, at the time of her death, that facility has jurisdiction in this appeal.


FINDING OF FACT

On September 29, 2016, the Board was notified by the VA Regional Office, Oakland, California, that the appellant died in September 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


